                                 UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION
                                        3:18-cv-00584-FDW

JOHN DOUGLAS HUCKABEE,              )
                                    )
      Petitioner,                   )
                                    )
vs.                                 )                                 ORDER
                                    )
STATE OF NORTH CAROLINA,            )
                                    )
      Respondent.                   )
____________________________________)

        John Douglas Huckabee has filed a document titled “Motion and Request for Dismissal,”

addressed to the presiding judge or chief resident judge of the “Mecklenburg County Federal

Court.” It was docketed in this Court on October 30, 2018, as a Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.)

        Huckabee filed the instant document while he was detained at the Surry County Jail

awaiting trial on unspecified charges. He seeks release from pre-trial custody and dismissal of

those charges. According to North Carolina Department of Public Safety records, Huckabee was

convicted on November 5, 2018 in Surry County of attempted second-degree arson and has since

been released on parole.1

        To the extent further action should be taken relative to Huckabee’s filing, the Court finds

that venue lies in the United States District Court for the Middle District of North Carolina, as

Surry County is within its territorial jurisdiction, see 28 U.S.C. § 113(b). Thus, in accordance




1
 Available at North Carolina Department of Public Safety Offender Public Information website,
https://webapps.doc.state.nc.us./opi/offendersearch.do?method=view (last viewed Dec. 3, 2018).
                                                            1
       with a joint order of the United States District Courts for the Eastern, Middle and Western

       Districts of North Carolina (Joint Order, In re: Applications for Writs of Habeas Corpus (Oct.

       26, 1966)), the Court shall transfer this action to the United States District Court for the Middle

       District of North Carolina.

               IT IS, THEREFORE, ORDERED that the Clerk of Court shall transfer this action to

       the United States District Court for the Middle District of North Carolina for all further

       proceedings. The Clerk is further directed to provide a copy of this Order to Huckabee and,

       thereafter, to close this case.


                                                   Signed: December 3, 2018
2018




                                                            2
